Citation Nr: 0838746	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-40 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a pilonidal cyst, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of 
an ulcer of the right tibia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  The postoperative residuals of a pilonidal cyst are 
manifested by a superficial, tender scar; the scar does not 
cause limited motion, is not unstable, and does not involve 
an area of 144 square inches or greater.  

2.  The residuals of an ulcer of the right tibia are 
manifested by a superficial, tender scar; the scar does not 
cause limited motion, is not unstable, and does not involve 
an area of 144 square inches or greater.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
pilonidal cyst have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an ulcer of the right tibia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in February 2005 and April 2006.  
They informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on his employment and daily life.  
They also provided appropriate notice with respect to the 
effective-date element of the claims.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disabilities on the veteran's 
employment, and statements from persons concerning their 
observations of how the disabilities have affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  

Although the April 2006 letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that no additional 
evidence was submitted or identified by the veteran or his 
representative in response to the April 2006 letter.  
Therefore, there is no reason to believe that any ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
private medical records have been associated with the claims 
folder.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  A note following Diagnostic Code 7801 provides 
that a deep scar is one associated with underlying soft 
tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R.       § 4.118, Diagnostic Code 
7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A note following Diagnostic Codes 7802, 7803, and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805.

The provisions of 38 C.F.R. § 4.31 (2008) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the  service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection for the 
postoperative residuals of a pilonidal cyst and the residuals 
of an ulcer of the right tibia in a rating decision dated in 
September 1967, which also rated each disability as 
noncompensably disabling.  The disability rating for the 
residuals of an ulcer of the right tibia was increased to 10 
percent in an October 2002 rating decision.  The rating for 
the postoperative residuals of a pilonidal cyst was increased 
to 10 percent in a May 2003 rating decision.  In December 
2004, the veteran filed a claim for an increased rating for 
the residuals of a pilonidal cyst.  In the May 2005 rating 
decision on appeal, the RO continued the assigned ratings of 
10 percent for the residuals of the pilonidal cyst and the 
residuals of an ulcer of the right tibia.

The veteran was afforded a VA examination in March 2005 to 
determine the current degree of severity of the disabilities 
at issue.  The examination disclosed that the residual ulcer 
scar was located 7.5 inches below the right patella and 
measured 1 inch by 1.5 inches.  This scar was painful when 
palpated.  There was no adherence of underlying tissue.  The 
second scar-a result of the polidinal cyst operation-was 
located on the anterior folds of the buttocks.  It measured 3 
by 1/16th of an inch.  The examiner noted that the texture of 
the skin was within normal limits, with no irregularity; both 
scars had no elevation or depression and were characterized 
as superficial, without underlying soft tissue loss or 
damage.  There was no resulting functional impairment.

The Board notes that both of the disabilities are assigned a 
rating of 10 percent under Diagnostic Code 7804.  That is the 
maximum rating authorized under Diagnostic Code 7804.  In 
addition, neither scar warrants a compensable rating under 
Diagnostic Code 7801 or 7805 because neither scar is deep or 
productive of limited motion.  In addition, a 10 percent 
rating is not warranted under Diagnostic Code 7802 or 
Diagnostic Code 7803 because neither scar is unstable and 
each scar involves an area much smaller than 144 square 
inches.   

The Board has considered the private medical records 
submitted by the veteran.  These records show that the 
veteran complained of low back pain but do not identify the 
cause of the low back pain or otherwise support either of the 
veteran's claims.  

The Board is also cognizant of the veteran's contentions 
concerning the severity of his service-connected 
disabilities, and that he experiences pain and discomfort on 
a regular basis due to his scars.  However, pain is the basis 
for the assigned ratings of 10 percent.  As explained above, 
neither scar meets any of the other criteria for a 
compensable rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of each disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for the postoperative 
residuals of a pilonidal cyst is denied.

Entitlement to an increased rating for the residuals of an 
ulcer of the right tibia is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


